Citation Nr: 0022440	
Decision Date: 08/24/00    Archive Date: 08/25/00

DOCKET NO.  95-04 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an increased evaluation for the veteran's 
service connected post-traumatic stress disorder (PTSD), 
evaluated as 10 percent disabling.

2.  Entitlement to a total disability rating due to 
individual unemployability (TDIU) due to service connected 
disability.



WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION

The veteran had active military service from June 1971 to 
April 1973.  The veteran was previously represented in his 
appeal, but is currently unrepresented and he has indicated 
that he wished to proceed with his appeal without 
representation.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a November 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the veteran's claim seeking entitlement to an increased 
evaluation for his service-connected PTSD, evaluated as 10 
percent disabling.  Also appealed was a November 1996 rating 
decision which denied the veteran's claim seeking entitlement 
to TDIU.

The case was previously before the Board in October 1998 and 
was remanded to the RO for additional evidentiary 
development.  Following compliance with the Board's 
directives on Remand, the RO has continued the denial of the 
veteran's claims and he has continued his appeal.  The case 
is now returned to the Board.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  The preponderance of the medical record demonstrates that 
the majority of the veteran's current symptomatology is due 
to his non-service connected personality disorder.

3.  The preponderance of the medical record demonstrates no 
more than mild symptomatology due to the veteran's service 
connected PTSD.

4.  The veteran's service connected PTSD is productive of no 
more than mild social and industrial impairment, according to 
the rating criteria effective prior to November 7, 1996.

5.  The veteran's service connected PTSD is productive of no 
more than occupational and social impairment due to mild or 
transient symptoms, according to the rating criteria 
effective since November 7, 1996.

6. The veteran's service-connected disabilities alone do not 
preclude him from securing or following a substantially 
gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for the veteran's PTSD have not been met, under either the 
old or new applicable schedular criteria.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.10 and 4.130, Diagnostic Code 9411 (1999) and 38 C.F.R. § 
4.132, Diagnostic Code 9411 (1996).

2.  The veteran is not individually unemployable by reason of 
his service-connected disability.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.340, 3.341(a), 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A review of service medical records reveals that the veteran 
experienced a traumatic childhood, due to father's alcoholism 
and epilepsy.  The veteran dropped out of school in the 8th 
grade, eventually earning a generally equivalency diploma.  
During the veteran's service, he was AWOL for multiple 
periods of time, disobeyed orders and failed to report for 
duty on numerous occasions, and received multiple Article 15s 
and one Special Courts-Martial as a result.  A clinical 
abstract described his performance as marginal and his 
behavior as irrational and self-destructive, including a lack 
of impulse control.  It was determined that his overriding 
immaturity, lack of sound judgment, inability to respond 
effectively to instruction, and inability to postpone need 
gratification made him unsuitable for military service and 
discharge was recommended.  There was no evidence of 
psychosis or neurosis and no other mental defect.

VA hospitalization records from July 1980, September to 
October 1980, February to April 1981, July 1981, September to 
October 1982, October to November 1982, and May to June 1984, 
as well as other clinical records from the early 1980s, 
indicated numerous admissions for alcohol detoxification 
programs and treatment of substance abuse.  There was history 
of drinking since age 15 and drug abuse since age 18.  
Records noted that the veteran began working at race tracks 
at age 15 and had little adult supervision after that time, 
due to father's alcoholism.  It was also indicated that the 
veteran had been unable to maintain employment and had worked 
very little for years.  Psychological evaluation in June 1984 
reported a high level of impulsiveness and immaturity with a 
tendency to act in an asocial manner.  Continued outpatient 
treatment was recommended.

A private medical record from the office of R. Templeton, 
M.D., dated in February 1990 indicated a diagnosis of PTSD, 
in conjunction with a panic disorder, mixed substance abuse, 
and a mixed personality disorder.  Likewise, a private 
medical record from Sinai Hospital, in June 1990, indicates a 
diagnosis of PTSD, in conjunction with a diagnosis of a mixed 
personality disorder, anxiety disorder, and panic disorder.  
The veteran was admitted in June 1990 following a suicide 
attempt and was subsequently transferred to the VA hospital.   
Also of record was a July 1990 psychological evaluation of 
the veteran, conducted by S. Silver, Ph.D., which noted that 
his stressors pertained primarily to having been assaulted by 
other soldiers, and noting that he described some mild 
symptoms of PTSD, with mildly intrusive recollections and 
mild psychological distress.  The psychological evaluation 
concluded that while a diagnosis of PTSD was supportable, the 
level of severity was sufficiently mild to make inpatient 
treatment unnecessary, but outpatient treatment was 
recommended.

Also of record was an August 1990 evaluation of the veteran 
by a licensed clinical social worker at the offices of Severn 
Clinical Associates.  This indicated that the veteran was 
diagnosed with PTSD, dysthymia, psychoactive substance abuse, 
as well as a borderline personality disorder.  It was stated 
that the veteran had been chronically unable to maintain 
employment since his return from service.  The clinician 
commented that the veteran was being placed in a position of 
having to prove the extent of his disability in order to 
receive inpatient PTSD treatment and whether his behavior was 
due to a borderline personality disorder or not, it was 
nonetheless real and dangerous.  Therefore, it was 
recommended that the veteran be placed in inpatient treatment 
for PTSD, as it was felt he posed a danger to himself and 
others without such treatment.  It was also opined that he 
warranted a 100 percent disability evaluation due to his 
chronic inability to work.

The veteran's initial VA psychiatric examination was in 
December 1990.  The examination made a diagnosis of PTSD and 
a mixed personality disorder.  The examiner found the veteran 
acutely disturbed.  The examiner had no doubt of the PTSD 
diagnosis but stated that what was doubtful was the severity 
of the disorder, as the veteran also clearly had a severe 
personality disorder.

The veteran underwent a period of VA hospitalization in 
December 1991, but upon discharge his diagnosis was of mild 
PTSD with depression and anxiety.  There were several other 
VA admissions in 1992 and 1993 which were similar.

In December 1992, the veteran underwent VA psychiatric 
examination by a board of two psychiatrists who had not 
previously treated him.  The board determined that the 
veteran did exhibit sufficient symptomatology to qualify for 
a PTSD diagnosis, but the severity of the disorder was 
difficult too gauge in light of a coexisting personality 
disorder and possible pre-military experiences which may have 
influenced the veteran's response to his military 
experiences.  The diagnosis  indicated was that of PTSD, 
probably of mild to moderate severity, and a mixed 
personality disorder.

Service connection for PTSD was granted by the Board in a May 
1994 decision and the veteran next underwent VA examination 
in June 1994 to determine the severity of the disorder.  It 
was again noted by history of earlier records that the 
veteran had begun to abuse alcohol prior to his military 
service, at age 15.  However, currently the veteran stated 
that was untrue and he did not begin drinking until Vietnam.  
It was also noted that the veteran last worked in 1988 and 
had been unable to hold a job since.  The examiner stated 
this was due to the veteran's trouble with authority figures 
and constant fighting over trivial matters, which was no 
doubt a long standing problem due to his personality 
disorder.  The examination noted the veteran was acutely 
disturbed and looked mildly depressed and anxious, but with 
no evidence of psychosis.  The examiner stated that while he 
was uncertain how much of the veteran's difficulties were due 
to PTSD or his personality disorder, he strongly suspected 
the primary problem was the personality disorder.  The 
diagnosis was that of PTSD, probably mild, and a mixed 
personality disorder.  The examination also noted that the 
veteran had no motivation to look for a job and was quite 
content to let his wife take care of him.

A private medical record from J. DeFrate, M.D., psychiatrist, 
dated in March 1995, stated that the veteran's prognosis was 
poor and it was opined that he had a chronic disabling 
psychiatric condition, refractory to multiple medication 
trials, and that a PTSD diagnosis had been made.  An 
increased evaluation was suggested.  Another March 1995 
record, from R. Moss, M.D., stated that recently the veteran 
had been fairly stable on medication and that past problems 
with drug use and alcohol had also been recently stable.  
However, it was also noted that the veteran had a borderline 
personality disorder and rapidly decompensates during 
stressful periods.  It was stated that the veteran posed an 
active risk to himself and others and that a 100 percent 
disability evaluation was warranted for severe PTSD.

The veteran underwent two periods of VA hospitalization in 
October 1995.  The first was after being involved in an 
assault on another person and the second after taking an 
overdose of medication in an apparent suicide attempt.   
There was a diagnosis of PTSD by history; impulse control 
disorder, not otherwise specified; and a personality 
disorder, not otherwise specified.

In December 1995, the veteran and his spouse, accompanied by 
his then representative, appeared and presented testimony at 
a hearing on appeal before a VA hearing officer.  A complete 
transcript of the testimony is of record.

Another VA examination was conducted in February 1996.  It 
was again noted by the examiner that there was no question 
that the veteran suffered from PTSD, but the degree of PTSD 
was questionable as he also clearly had a mixed personality 
disorder and a history of alcohol and drug abuse.  On this 
examination, the veteran had difficulty describing his 
symptoms and stated that all of his problems were totally the 
result of his service in Vietnam.  When the veteran was asked 
to explain this statement, he walked out of the examination 
and refused to return.  The examiner noted that based on 
extensive review of the file as well as prior examinations of 
the veteran, that the veteran's PTSD appeared to be no more 
than a mild condition.  The diagnosis was of PTSD and a 
severe personality disorder.

A June 1996 report was received from the Vet Center, signed 
by P. Valerio, a readjustment counseling therapist.  (The 
Board notes the report is actually dated June 1966, but that 
date is obviously an error which in context must be read 
1996.)  The report noted that the veteran had been a client 
of the Vet Center since 1980 when he presented for counseling 
for a then undiagnosed problem exacerbated by drug and 
alcohol abuse.  It was noted that PTSD was not diagnosed 
until 1990.  Mr. Valerio indicated he had been the veteran's 
primary therapist since October 1995.  The veteran had 
participated in weekly therapy since then.  The veteran's 
multiple symptoms were discussed and it was opined that he 
suffered from severe PTSD.  

The veteran underwent VA hospitalization from May to July 
1996.  He was admitted to the PTSD program with complaints of 
depression, isolation, anger, rage, hyper-startle, hyper-
vigilance, difficulty concentrating and sleep disturbance, 
and intrusive thoughts of Vietnam.  He had reportedly been 
drug and alcohol free since 1989.  By the end of 
hospitalization, his depression had reportedly improved.  
There was a diagnosis of chronic PTSD.

In October 1996, the veteran submitted his claim for TDIU 
indicating that he had not worked full time since 1989.

The veteran was hospitalized from November 1996 to February 
1997 for treatment in the VA PTSD program.  On discharge, he 
was stable.

In May 1997, the veteran underwent another VA psychiatric 
examination.  The veteran and his Vet Center therapist, Mr. 
Valerio, were both interviewed as part of this examination.  
This examination noted that the veteran's father had been an 
alcoholic and was both physically and verbally abusive, and 
when the father became ill with a seizure disorder this 
caused severe financial hardship on the family.  The examiner 
noted that the veteran had well documented symptoms of PTSD 
since his return from service.  However, it was also noted 
that he additionally had a long standing pattern of behavior 
in coping which predated military service and was consistent 
with a personality disorder, perhaps more specifically a 
narcissistic personality disorder.  Thus, while the veteran 
was stated to have significant impairment in occupational and 
interpersonal relationships, it was opined that the 
likelihood was that the overwhelming contributor to his 
current difficulties would be the more long standing 
personality disorder.  It was also stated that there was no 
doubt that the PTSD played a role, but it would most likely 
be a lesser contributing factor.  The May 1997 examination 
made a diagnosis of PTSD; alcohol dependence in remission; 
benzodiazepine dependence in remission (Axis I); and 
personality disorder, not otherwise specified with 
narcissistic traits (Axis II).

In June 1998, the veteran and his spouse, accompanied by his 
then representative, appeared and presented testimony at a 
hearing before a Member of the Board.  The veteran testified 
that he was receiving ongoing treatment by Mr. Valerio of the 
Vet Center.  He also indicated that he had been prescribed 
various medications at various times to help him sleep and 
also to cope with symptoms of anxiety and depression.  The 
veteran testified that as a result of his PTSD he remained 
basically isolated, staying at home, avoiding going out, 
avoiding crowds, and frequently being anxious and depressed.  
He also testified that he was completely unable to hold a job 
as a result of his disability.  He indicated he had last 
worked in 1989 and was currently in receipt of disability 
benefits from the Social Security Administration as a result 
of his PTSD.  A complete transcript of the testimony is of 
record.

Following the Board's Remand of October 1998, the veteran 
indicated in a January 1999 statement that his only other 
treatment of record was from the Vet Center.

The veteran underwent another VA examination in July 1999.  
On examination, the veteran denied any psychiatric problems 
prior to his Vietnam service.  He reported that his symptoms 
and his need to self-medicate began after his return from 
Vietnam.  The examination noted that the veteran had multiple 
hospitalizations in the past, but none recently, and although 
he had also been treated with multiple medications in the 
past, he currently was receiving no medication.  The veteran 
indicated he had not worked in many years and had not sought 
employment for many reasons, to include fears which had led 
to his increasing isolation and remaining homebound.  
Regarding his PTSD symptoms, the veteran described recurrent 
and intrusive recollections and nightmares but could not and 
refused to give details about these.  He denied flashbacks.  
He reported increased anxiety related to exposure to Vietnam 
memories.  He described being very nervous in crowds and 
indicated he tried to minimize such exposure.  He denied 
diminished interest in activities, detachment or estrangement 
from others.  He showed good range of affect throughout the 
interview.  There was some indication of difficulty falling 
asleep, irritability, and outbursts of anger.  Hyper-
vigilance or startle response were not described.  The 
veteran claimed to have a physiological reaction to events 
related to Vietnam with shortness of breath and palpitations.  
The veteran also described panic attacks of anxiety and 
nervousness, but could not and did not give frequency.  
Depressive symptoms such as decreased energy, sleep, 
concentration, and interest, were also described.  The 
veteran denied impairment of thought or hallucinations.  He 
described some paranoid feelings but these did not appear 
delusional.  Suicidal or homicidal ideations were not 
present.  Hygiene was good.  Orientation was good.  It was 
also noted that the veteran had been married to his second 
wife for the past 13 years, had two daughters aged 5 and 12.  
He was currently on probation as a result of an assault on 
another individual.  The examiner concluded that based on 
interview and review of all records, the veteran appeared to 
have a mild to moderate degree of PTSD, which the examiner 
did not feel was significant enough to warrant an increased 
evaluation in disability at this time.  It was stated that 
the veteran's Axis II diagnosis may be a personality 
disorder, not otherwise specified, or a mixed personality 
disorder with narcissistic, histrionic, and borderline 
traits.  Current GAF was considered to be 66.  The examiner 
opined that the veteran's prior alcohol and drug diagnosis 
and the personality disorder were not connected to the PTSD.  
It was stated that the symptoms describing difficulty 
interacting with others could be more related to the 
personality disorder as opposed to the PTSD.  It was noted 
that timing wise, the personality disorder problems appeared 
to have been present prior to service in Vietnam.

A VA Social and Industrial Survey was completed in September 
1999.  The veteran reported being strictly physically and 
verbally disciplined by an alcoholic father as a child.  The 
veteran reportedly repeated first grade due to illness and 
was moved from Catholic school to public school in 8th grade 
due to financial difficulties and had trouble adjusting to 
public school.  He was suspended and then dropped out in the 
9th grade.  The impression of the survey noted that the 
veteran appeared to have had a difficult childhood compounded 
by traumatic events in Vietnam.  While the veteran felt that 
all of his current life stressors were a result of his 
Vietnam experiences, he acknowledged that developmental 
deficiencies may also significantly contribute to his current 
level of dysfunction.  It was also noted that the veteran did 
not work and even before the military there was a tendency of 
work instability, as the veteran described feelings of anger 
towards those who supervised him.  It was stated that there 
was a strong aversion to crowds, but the veteran was able to 
attend appointments and regular therapy sessions.  The 
veteran was described as verbal and easily engaging in 
conversation.  He showed no signs of psychotic process or 
auditory or visual hallucinations and no homicidal or 
suicidal ideation.  The veteran also indicated that his anger 
was decreased and his tolerance and patience with others 
increased as a result of the various PTSD programs he had 
completed in combination with his ongoing therapy.  It was 
also stated that although the veteran had financial concerns 
due to an ongoing bankruptcy proceeding, it was unlikely that 
he would return to work due to the lapse of time since his 
previous employment and existing psychological stressors.

In November 1999, a response was received from the Social 
Security Administration indicating that the only records 
submitted with the veteran's disability claim were either of 
VA treatment, or duplicates of private medical records 
already within the claims file.

Finally received into the record in January 2000 was a report 
from the Vet Center, dated in October 1999 and signed by Mr. 
Valerio, the veteran's counseling therapist, and also by W. 
S. Williams, Ph.D., a licensed clinical psychologist.  This 
letter repeated some of the findings from Mr. Valerio's June 
1996 letter.  Mr. Valerio expressed his disagreement with the 
attribution of much of the veteran's symptomatology to his 
personality disorder.  Mr. Valerio referred to several 
publications which he attached to his letter.  These 
publications discussed the difficulty with early diagnosis of 
PTSD and also that many PTSD symptoms are such that they may 
be mimicked by any personality disorder.  It was also stated 
that PTSD is a disorder which commonly occurs with other 
psychiatric disorders.  Mr. Valerio indicated that he 
believed the presence of PTSD was often under-diagnosed or 
misdiagnosed as a result of these factors.  As a result, Mr. 
Valerio indicated he disagreed with prior diagnostic 
assessments and he indicated the veteran had severe PTSD, and 
not a personality disorder.  It was stated that the veteran 
had been fine prior to service, had experiences in service 
which resulted in his psychiatric diagnosis which resulted in 
his present condition, and regardless of what it was called 
something happened to him in service that resulted in his 
present condition.

II.  Analysis

A.  PTSD

The Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The Court has held that, when a 
veteran claims a service-connected disability has increased 
in severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. § 4.10.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In evaluating the veteran's requests for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria set forth 
in VA's Schedule for Rating Disabilities.

However, prior to addressing the propriety of an increased 
evaluation, the Board must first point out that the schedular 
criteria by which all mental disorders, to include 
schizophrenia and bipolar disorder, are evaluated were 
revised during the pendency of the veteran's appeal to the 
Board.  See 61 Fed. Reg. 52695 (Oct. 8, 1996) (effective 
November 7, 1996).  Where the law changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provides otherwise.  Karnas v. Derwinski, 1 Vet. App. 308 
(1990).  As Congress has not specifically directed which 
regulations are to be applied under the circumstances of this 
case, the Board finds that adjudication of the veteran's 
claim for an increase requires that both the old and the new 
rating criteria be considered, and the criteria most 
favorable to the veteran's claim be used.  (The Board notes 
that the veteran was advised of the old criteria in the 
original statement of the case and has been advised of the 
new criteria in more recent supplemental statements of the 
case.  The RO has evaluated the veteran's claim under both 
the old and new rating criteria.)

The regulations in effect at the time the veteran initiated 
his claim prior to November 7, 1996, provided that in 
evaluating psychoneurotic disorders, a significant degree of 
rating judgment is required.  Impairment of social 
adaptability, in itself, the history and complaints provided 
by an appellant, or the categorization of the severity of 
impairment by a psychiatric examiner or treating physician is 
not determinative.  Rather, significant factors for 
consideration are those abnormalities of conduct, judgment 
and emotional reactions that produce impairment of earning 
capacity.  Time lost from work and decreased work efficiency 
are two of the most important determinants of disability.  
However, it must be shown that such industrial impairment is 
the result of the actual manifestations of the service-
connected disorder.  The objective findings and analysis of 
those findings, i.e., "actual symptomatology," are, 
therefore, afforded great emphasis in the evaluation of 
psychiatric disability.  38 C.F.R. §§ 4.126, 4.129 and 4.130.

Under the general rating formula for psychoneurotic 
disorders, previously in effect, a noncompensable evaluation 
is assigned when there are neurotic symptoms which may 
somewhat adversely affect relationships with others, but 
which do not cause impairment of working ability.  A 10 
percent evaluation is warranted where there is emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.  Where there is definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people and the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment, a 30 percent 
disability evaluation will be assigned.  A 50 percent 
disability evaluation is for assignment where the ability to 
establish or maintain effective and wholesome relationships 
with people is considerably impaired and, by reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.

The revised regulations, effective as of November 7, 1996, 
are cited, in pertinent part, below:

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126(a) and 
(b).

General Rating Formula for Mental Disorders:

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, are the criteria for a 50 percent evaluation.  
A 30 percent rating is assigned where the evidence shows 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication, is evaluated as 10 
percent disabling, and where a mental condition has been 
formally diagnosed, but symptoms are not severe enough either 
to interfere with occupational and social functioning or to 
require continuous medication, a noncompensable rating is 
warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411 (1999)

Having discussed the applicable laws and regulations, the 
Board notes that it is clear from the evidentiary record, 
that the veteran has been unable to sustain employment for 
many years; that he previously was treated on numerous 
occasions for drug and alcohol abuse although such abuse is 
currently in remission; that he lives in virtual social 
isolation other than contact with his wife and children; and 
that he finds it difficult to function in society as 
evidenced by his numerous legal and financial difficulties.  
However, the Board must determine to what extent the 
veteran's current difficulties are due to his service 
connected PTSD, as opposed to other non-service connected 
disorders, and more specifically, as opposed to his non-
service connected personality disorder.  In so determining, 
the Board may not rely on its own opinion, but must instead 
rely on competent medical evidence of record.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

In this regard, the Board notes that there is a large amount 
of medical evidence indicating that the veteran does have a 
non-service connected personality disorder.  The veteran was 
first diagnosed with a personality disorder in service, and 
even when first diagnosed with PTSD in 1990, the diagnosis of 
PTSD continued to be made in conjunction with the diagnosis 
of a personality disorder.  The veteran has undergone 
numerous VA examinations since 1990 and every one of these 
examinations have unanimously opined that while the veteran 
did suffer from PTSD, he also concurrently suffered from a 
personality disorder.  Therefore, the overwhelming 
preponderance of the record does indicate the presence of a 
personality disorder and as noted above, the question is to 
what degree the veteran's symptomatology may be attributed to 
his service connected PTSD.

In determining the appropriate evaluation for the veteran's 
service connected PTSD, the Board has carefully considered 
the March 1995 opinions from Dr. DeFrate and Dr. Moss, both 
of whom opined that the veteran's level of significant 
disability warranted an increased evaluation.  However, the 
Board notes that the utility of these two medical opinions is 
highly limited in evaluating the veteran's service connected 
disorder, as neither offered any opinion regarding to what 
extent his symptoms were specifically due to his service 
connected PTSD as opposed to his non-service connected 
personality disorder.  Indeed, Dr. Moss's opinion stated that 
the veteran had a borderline personality disorder which 
rapidly decompensates during stressful periods.  Thus, it is 
clear to the Board that while Dr. Moss did not specify to 
what extent he believed the veteran's service connected PTSD 
was responsible for the veteran's symptomatology, Dr. Moss 
clearly believed that the non-service connected personality 
disorder clearly played a significant role in the 
symptomatology.

The Board has also carefully considered the June 1996 report 
of Mr. Valerio, and the October 1999 report of Mr. Valerio 
and Dr. Williams, of the Vet Center.  Both reports opined 
that the veteran suffered from severe PTSD.  The October 1999 
report also attached numerous publications in support of the 
conclusion that personality disorders are often misdiagnosed 
as the reason for PTSD symptoms, and that this had happened 
to the veteran.  Mr. Valerio opined that the veteran had 
severe PTSD and did not have a personality disorder.  
However, the Board also finds these reports of limited weight 
and utility.  The Board notes that Mr. Valerio ignored 
numerous medical evidence of record indicating that the 
veteran was raised as a child by an alcoholic and abusive 
father, that he dropped out of school after the 8th grade, 
that he had a poor work history since he was a teenager, and 
that the veteran started to drink alcohol himself at age 15, 
all of which occurred prior to the veteran's military 
service.  The Board notes that Mr. Valerio entirely ignored 
these pre-service factors in his discussion of the causes of 
the veteran's symptomatology and in his finding that the 
veteran does not have a personality disorder.  The Board 
finds Mr. Valerio's report to be outweighed by the voluminous 
amount of medical evidence of record which did note these 
pre-service factors and did find that the veteran suffered 
from a severe personality disorder.  The Board also 
considered Mr. Valerio's reported conclusion that the veteran 
suffers from severe PTSD, but once again, finds that the 
overwhelming preponderance of evidence indicates that the 
veteran's PTSD is no more than mild in degree.

In support of the conclusion that the veteran's service 
connected PTSD is no more than mild in degree, the Board 
notes that the veteran's December 1990 VA examination 
indicated that the veteran had a diagnosis of PTSD, but also 
had a severe personality disorder.  A December 1991 VA 
hospitalization record indicated a diagnosis of mild PTSD.  A 
December 1992 VA examination by a board of two psychiatrists 
diagnosed mild too moderate PTSD, with a mixed personality 
disorder.  Likewise, VA examination in June 1994 opined that 
the veteran's primary problem was his personality disorder 
and the diagnosis was of mild PTSD with a mixed personality 
disorder.  VA examination in February 1996 opined the veteran 
had no more than mild PTSD with a severe personality 
disorder.  The May 1997 VA examination of the veteran 
included an interview of the veteran and his Vet Center 
therapist, Mr. Valerio.  That examiner opined that the 
overwhelming contributor to the veteran's difficulties would 
be the more long standing personality disorder, not the PTSD.  
The most recent VA examination of the veteran in July 1999 
opined that he had a mild to moderate degree of PTSD which 
was not significant enough to warrant an increased 
evaluation.  He was rated 66 on the Global Assessment of 
Functioning (GAF) scale, an indication of mild impairment of 
social and occupational functioning.

The Board finds that when considering the totality of the 
medical record, the overwhelming preponderance of the record 
indicates that the veteran's PTSD is no more than mild in 
degree, and that while the veteran is severely disabled, it 
is his non-service connected personality disorder which is 
responsible for that greater level of disability.  Thus, the 
Board finds that an increased evaluation is not warranted 
under either the old or the new schedular criteria.

While an examiner's bare classification of a disease as 
"mild," "moderate," or "severe" is not determinative of 
the degree of disability, see 38 C.F.R. § 4.130 (1996), the 
Board finds that the evidence of record in this case, 
demonstrates no more than "mild" industrial impairment due 
to service connected PTSD.  Consequently, an increased rating 
is not warranted under the old criteria.  

Likewise, the Board finds that the veteran's PTSD is 
productive of no more than mild occupational and social 
impairment, according to the rating criteria effective since 
November 7, 1996.  38 C.F.R. § 4.130 (1999).

Once again, the Board also notes that these findings are 
supported by the evidence of record, which reveals that the 
more severe aspects of the veteran's psychiatric 
symptomatology is caused by a personality disorder, for which 
the veteran is not service-connected.  Indeed, the Board 
points out that pursuant to 38 C.F.R. §§ 3.303(c), 4.9, and 
4.127 (1999), a personality disorder is not an injury or 
disease that can result in a disability within the meaning of 
VA legislation.  Thus, as the veteran cannot receive service-
connection for his personality disorder, he cannot receive a 
schedular rating, based in whole or in part, on 
symptomatology arising from his personality disorder.

Finally, in reaching its determination, the Board has given 
consideration to the provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they were raised by the veteran, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has also considered the doctrine of giving the benefit of the 
doubt to the veteran under 38 U.S.C.A. § 5107 and 38 C.F.R. 
§§ 3.102, 4.3 (1999), but the evidence is not of such 
approximate balance as to warrant its application.  The Board 
finds the preponderance of the evidence is clearly against 
the veteran's claim for an increased evaluation for his 
service connected PTSD.

B.  TDIU

Entitlement to individual unemployability must be established 
solely on the basis of impairment from service-connected 
disabilities.  38 C.F.R. § 3.341(a) (1999).  Neither 
disability from non-service-connected disorders, nor 
disability due to advancing age may be considered.  38 C.F.R. 
§§ 3.341(a), 4.19 (1999).

A regulatory scheme providing for a mix of objective and 
subjective criteria has been authorized.  Hatlestad v. 
Derwinski, 3 Vet. App. 213, 216 (1992).  Under 38 C.F.R. 
§ 3.340(a), generally, total disability will be considered to 
exist when there is present any impairment of mind or body 
which is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation.  
38 C.F.R. § 4.15 describes a combination of objective 
("average person") standards and subjective ("individual 
case") standards.  The overall standard of impairment in 
earning capacity recognizes "any impairment of mind or body 
which is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation."

The objective criteria are set forth at 38 C.F.R. 
§ 3.340(a)(2) and provide for a total rating when there is a 
single disability or a combination of disabilities which 
result in a 100 percent schedular evaluation, or where the 
requirements of 38 C.F.R. § 4.16(a) are met.  Those 
requirements call for a single disability rated 60 percent or 
more, or at least one disability rated 40 percent or more 
with additional disability sufficient to bring the combined 
evaluation to 70 percent.  The subjective criteria for a 
total rating are found at 38 C.F.R. §§ 4.16(b), 3.321(b)(1).  
Together, these provide that a veteran who is unable to 
secure substantially gainful employment due to service-
connected disabilities shall be rated totally disabled.  
Thus, under either the objective or the subjective criteria, 
the veteran must be rendered unable to engage in 
substantially gainful employment due to his service-connected 
disabilities.  38 C.F.R. § 4.16(b) also provides that the 
veteran's service-connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on the issue, are for consideration.

In Hatlestad, supra, the United States Court of Appeals for 
Veterans Claims held that "the central inquiry in 
determining whether a veteran is entitled to a [total rating 
based upon individual unemployability] is whether that 
veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability."  The Court 
then cited Pratt v. Derwinski, 3 Vet. App. 269, 272 (1992) as 
stating "[e]ven if, as it appears, the [Board] determined 
that the appellant's unemployability was a result of his age 
and non service-connected heart condition, its task was not 
finished.  The [Board] still was required to decide, without 
regard to the non service-connected disabilities or his age, 
whether appellant's service-connected disabilities are 
sufficiently incapacitating as to render him unemployable."

For a veteran to prevail in a claim based upon 
unemployability, it is necessary that the record reflect some 
factor which takes the claimant's case outside the norm of 
such veteran.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  
VanHoose v. Brown, 4 Vet. App. 361, 363 (1993).  This 
contemplates employment of other than a marginal nature as 
defined in 38 C.F.R. § 4.16(a), and must take into 
consideration the nature of the employment and the reason for 
termination in all claims, and a professional assessment is 
requested within VA guidelines.  See Friscia v. Brown, 8 Vet. 
App. 90 (1995).  Marginal employment, as defined under 
§ 4.16(a), generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.

As noted above, the veteran has not worked in many years and 
there is much medical evidence of record tending to indicate 
that the veteran is currently incapable of holding a job.  
The record indicates that the veteran is in receipt of 
disability benefits from the Social Security Administration 
due to his mental disability, and VA social survey in 
September 1999 concluded that it was highly unlikely that the 
veteran could return to work due to the lapse in time since 
previous employment and also due to his existing 
psychological stressors.

However, as was discussed in detail immediately above, the 
Board has found that the overwhelming preponderance of the 
medical record indicates that the vast majority of the 
veteran's current symptomatology is due to his non-service 
connected personality disorder and not due to his service-
connected PTSD.  The Board need not discuss this point 
further as it has been fully discussed immediately above.

The veteran has no other service connected disorders, other 
than his service connected PTSD, evaluated as 10 percent 
disabling.  Therefore, there is no other service connected 
basis for finding the veteran to be unemployable.  It is 
therefore obvious that the veteran does not meet the criteria 
for a total rating for compensation purposes under 38 C.F.R. 
§ 4.16(a) (1999), discussed above.  However, the Board must 
also consider 38 C.F.R. § 4.16(b) and 3.321(b)(1) (1999), 
permitting such a rating on an extraschedular basis.

In determining whether the veteran is entitled to a total 
disability rating based on individual unemployability, 
neither nonservice-connected disability nor age may be 
considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  For 
a veteran to prevail on a claim based on unemployability, it 
is necessary that the record reflect some factor which places 
his case in a different category than other veterans with 
equal rating of disability.  Furthermore, the question is 
whether the veteran is capable of performing physical and 
mental acts required by employment, not whether the veteran 
can find employment.

The record reflects that the veteran's employment 
terminations have been attributed to his non-service 
connected personality disorder.  There is no question that 
the veteran's service-connected PTSD does not preclude all 
employment.

The Board therefore concludes that the preponderance of the 
evidence establishes that the veteran's service- connected 
PTSD does not prevent him from securing or following a 
substantially gainful occupation.

C.  Summary

As to all the veteran's claims, the Board has considered the 
contentions of the veteran and, inasmuch as he is offering 
his own medical opinion and diagnoses, we note the record 
does not indicate that he has any professional medical 
expertise.  See Bostain v. West, 11 Vet. App. 124, 127 (1998) 
("lay testimony . . . is not competent to establish, and 
therefore not probative of, a medical nexus"); Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(1998), cert. denied, 119 S. Ct. 404 (1998).  See also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993); Grottveit v. Brown, 5 Vet. 
App. 91 (1993).

The Board finds the medical record to be fully developed for 
rating purposes and does not find that a further remand for 
additional examination of the veteran to be necessary.  Any 
further remand would only unnecessarily delay the resolution 
of the veteran's claims, with no benefit flowing to the 
veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203, 207 (1999) 
(en banc); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

The Board is also satisfied that the RO took all reasonable 
steps to properly develop the veteran's claim.  The veteran 
has not informed VA of the existence of any further pertinent 
available evidence.  The Board finds that no further action 
is warranted relative to the development of the appellant's 
claims, based upon the information currently of record.  The 
Board concludes that there are no additional pertinent 
records of treatment which are not in the claims folder and 
would be available.  See Counts v. Brown, 6 Vet. App. 473, 
477 (1994).  Consequently, a remand for additional 
evidentiary development is not warranted under the facts of 
this case.


ORDER

Entitlement to an increased evaluation, greater than 10 
percent for the veteran's service connected PTSD, is denied.

Entitlement to TDIU is denied.


		
	D. C. Spickler
	Member, Board of Veterans' Appeals

 
- 23 -


- 1 -


